Citation Nr: 1328028	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1970.

This matter came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2011 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for low back disability, and denied the claim on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 Memorandum Decision, the Board's decision was vacated and remanded for further development and readjudication consistent with the opinion.  

In a July 2011 submission from the Veteran, an assertion of clear and unmistakable error (CUE) was made with regard to a February 2004 rating decision which denied entitlement to service connection for low back disability.  This is referred to the RO for appropriate action.  

The appeal is REMANDED to the VA Togus RO.  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Veteran's attorney submitted a statement in support of the claim and a lay statement from the Veteran's sister.  In a July 2013 submission, the Veteran's attorney requested that the matter be remanded to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  Thus, a remand is necessary for AOJ review of the new evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record since issuance of the March 2009 statement of the case, and readjudicate entitlement to service connection for low back disability.  If the benefit sought is not granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



